DETAILED ACTON

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Paper # 2021-[0310] [#187] is a [Final] Office Acton intending as a full and complete response to the filing of the instant patent application for a utility patent under 35 U.S.C. § 111(a) filed on [10/06/2020] by inventor [SENAPATY] titled [GOALS SERVICE WITH DATA MODEL].  All references made herein to the original disclosure refers to the patent application publication US 2018/0189708 A1 dated [07/05/2018], [Specification].

Examiner Note: examiner acknowledges claim of benefit of U.S. provisional application No. 62/440,620 filed [12/30/2016].

Status of Claims
Index of claims: original claims 1-20, of which Applicant has: (a): added: N/A; (b) amended: 1-13, 18 and 19; (c) cancelled: N/A.  Claims 1-20 [pending claims] have been examined from the most recent response.  Claims 1-20 are rejected in the instant application. 

Response to Arguments
Applicant’s arguments filed on [02/24/2020] have been fully considered.  Remarks pp. 7-10.  

Applicant’s traverses the rejection under 35 U.S.C. 101.  Remarks pp. 9-10.

Applicant submits that the “disparagement” of traditional project management tools that lack the characteristics of the claimed subject matter mirror that of Enfish.  Enfish, the claimed subject matter is directed at the improvement to a project management tool and thus “improv[es] an existing technology process.”  Remarks p. 10. 
 
Examiner responds that Applicant’s claims do not integrate said judicial exception of [a goals service configured to enforce a data model to a goal and a milestone] into a practical application.  Examiner agrees with Applicant that the claims provide a unique set of data elements, e.g., “goals” and “milestones.”  However, examiner responds that Applicant’s claims are distinguishable from the claims at issue in Enfish.  In Enfish, the Federal Circuit asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., self-referential table for a computer database), or instead on a process that qualifies as an abstract idea for which computers were invoked merely as a tool.  To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification.  Specifically, the court found the claims to be directed “to a specific improvement to the way computers operate, embodied in the self-referential table,” pointing to specific benefits of the claimed invention over conventional databases, “such as increased flexibility, faster search times, and smaller memory requirements.”   Enfish, No. 2015-1244 at *12, *15.  

Examiner disagrees with Applicant that the same rationale applied to the claims in Enfish is applicable to the Applicant’s claims.  Specification states, inter alia: 
[0071] Client device 150 can connect to content management system 110 on behalf of a user account. A user of the user account can directly interact with client device 150, for example when client device 150 is a desktop or laptop computer, phone, television, internet-of-things device, etc. Alternatively or additionally, client device 150 can act on behalf of the user account without the user having physical access to client device 150, for example when client device 150 is a server.

[0122] Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer readable media. Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, firmware, or source code. Examples of computer-readable media that may be used to store instructions, information used, and/or information created during methods according to described examples include magnetic or optical disks, solid state memory devices, flash memory, USB devices provided with non-volatile memory, networked storage devices, and so on. [Emphasis added]

Specification supports the examiner’s assessment that the recited claims does not improve the functioning of the computer, specifically, “benefits over conventional databases.”  Remarks p. 10.  Rather, under the claimed methods and as evidenced in the Specification, the claims teach an improved business process that improvements the management of projects, specifically goals and tasks.  In other words, the novelty of the recited data elements data, i.e., “goals” and “milestones”, are not in the structuring of the data in an unconventional manner.  In fact, the claims do not teach an unique data structure but the enforcement of rules for a data model.  Plainly, said data elements are collected, organized and stored in the same manner as information inputted into conventional databases capable of indexing data as classifications, parameters, and values. And, the functional steps are implemented via a processing device that represents one or more general purpose computers.  Specifically, these computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic mathematical calculation functions routinely provided by a general purpose computer.  More specifically, limiting performance of the mathematical calculations to a general purpose CPU, absent more, is not sufficient to transform the recited judicial exception into a patent-eligible invention.  The application of a general-purpose computer to perform the above-recited functional steps amounts to no more than mere instructions to apply the exception using a computer as a mere tool.  The claims do not recite any improvement to the way in which such databases store or organize information analogous to the self-referential table in Enfish or the adaptable memory caches in Visual Memory.  Plainly, said improvement is directed to management (i.e., project management) and not an improvement in computer related technology or computer functionality (e.g., chip architecture or an LED display) but an improved business solution in the field of project management that invokes the computer as a mere tool.

Accordingly, Examiner maintains that the rejection under 35 U.S.C. 101.

Applicant traverses the rejection under 35 U.S.C. 103.  Remarks pp. 11- 14.

Examiner responds that traversal of said rejections is moot in light of updated rejection as necessitated by amendment. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims [1-20] are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without reciting significantly more than the judicial exception itself.  

Step 1: Statutory Category
Under Step 1 of the Alice/Mayo test, claims 1-20 fall under a statutory category of an invention, inter alia:
Claims 1-11 direct to a machine, i.e., “A computer implemented system.”
Claims 12-17 direct to a manufacture, i.e., “A non-transitory computer readable medium”;
Claims 18-20 direct to a process, i.e., “A method”;

According, claims [1-20] are under a statutory category of invention [Step 1: YES].  

Step 2A, Prong One: Judicial Exception
Under Step 2A – Prong 1 – of the 2019 Revised Patent Subject Matter Eligibility Guidance [2019 PEG Guidance], Claims 1-20 recite a judicial exception.  Said claims “set forth” or “describe” an abstract idea, inter alia:
a goals service, the goals service configured to enforce a data model requiring each milestone to be linked to the goal and requiring the at least one user account to be associated with each milestone the goals service is further configured to detect that an operation violates the data model and trigger procedures to ensure an integrity of a data model is restored (Claim 1) 

Above-recited steps are directed to [trigger procedures to ensure an integrity of a data model is restored] which, as claimed, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components.  

Said claim limitations relates to interpersonal and intrapersonal activities, such as managing relationships or transactions.  July 2015 Update: Subject Matter Eligibility at 4.  Said claim falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

According, claims 1-20 direct to a judicial exception [Step 2A – Prong 1: YES].

Step 2A, Prong Two: Integration into a Practical Application
Under Step 2A – Prong 2 – of the 2019 PEG Guidance, claims 1-20 do not integrate said judicial exception of [a goals service configured to enforce a data model to a goal and a milestone] into a practical application.  

Claims [1-20] recites additional elements, i.e., generic computer hardware, inter alia: 
a goals database
non-transitory computer readable medium
computing system

Claims [1-20] recites additional elements, i.e., generic computer functions, inter alia: 
[a goals database, the goals database configured to] store each milestone, the association of the at least one user account each milestone, and [[the]] each goal to which [[the]] each milestone is subordinate.

The “non-transitory computer readable medium” and “computing system” are recited generically (no details whatsoever absent recitation) that they represent no more than mere instructions to apply the judicial exception on a computer. Appendix 1 to the October 2019 Update, Example 46 at 34.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception

Accordingly, when viewing the additional elements of claims 1-20 individually and as an ordered combination, the claims do not integrate the claims in to a practical application of the judicial exception [Step 2A – Prong 2: NO].

Step 2B: Inventive Concept
Under Step 2B, claims 1-20 recited additional elements evaluated as extra-solution activity in Step 2A – Prong 1 – has been re-evaluated in Step 2B, whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  

Said additional elements comprising computer hardware, e.g., “non-transitory computer readable medium” and “computing system,” are recited at a high level of generality, i.e., generic processor performing generic computer generic functions.  As explained with respect to Step 2A Prong Two, the “non-transitory computer readable medium” and “computing system” are at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Examiner notes that the Specification evidences the generic nature of above-recited computer components or computer functions, inter alia: 
[0071] Client device 150 can connect to content management system 110 on behalf of a user account. A user of the user account can directly interact with client device 150, for example when client device 150 is a desktop or laptop computer, phone, television, internet-of-things device, etc. Alternatively or additionally, client device 150 can act on behalf of the user account without the user having physical access to client device 150, for example when client device 150 is a server.

[0122] Methods according to the above-described examples can be implemented using computer-executable instructions that are stored or otherwise available from computer readable media. Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Portions of computer resources used can be accessible over a network. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, firmware, or source code. Examples of computer-readable media that may be used to store instructions, information used, and/or information created during methods according to described examples include magnetic or optical disks, solid state memory devices, flash memory, USB devices provided with non-volatile memory, networked storage devices, and so on.

In other words, the broadest reasonable interpretation comprise conventional computer components communicably coupled to a network capable of implementing machine-executable instructions, e.g., routines, programs, objects components, data structures, microprocessor, memory and transmitter, via “general purpose computer.”  

As noted above, the above-recited portions Specification at [0117]-[0123] evidences the generic nature of the additional elements.  In other words, said steps are determined to be well-understood, routine, conventional activity in the field.  The Specification does not evidence that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network or storing or displaying such data as well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as presently recited).  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S., 134 S. Ct. 2347, 2356 (2014) (receiving, processing, and storing data).  Same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  

Accordingly, said claims recite functional steps that are well-understood, routine and conventional.  [Step 2B: NO].  

Accordingly, said claims are not subject matter eligible under 35 U.S.C. § 101.



Claim Rejections – 35 U.S.C. § 103
The following quotation of 35 U.S.C. §103 forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art
Ascertaining the differences between the prior art and the claims at issue
Resolving the level of ordinary skill in the pertinent art
Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims [1, 12 and 18] rejected under 35 U.S.C. 103 as being unpatentable over US 20140012616 A1 [MOSHENEK] in view of US 20160004729 A1 [EVANS] and US 20070129953 A1 [CUNNINGHAM].

Claim 1 (Currently amended) 
[MOSHENEK] teaches
A computer-implemented system for an improved goal project managed tool, wherein the improved goal project management tool ensures that milestones that are a part of achieving a goal have at least one user account associated with each milestone, the computer-implemented system comprising: [MOSHENEK], [0002], present invention broadly relates to a system and method for creating and managing a task list for one or more franchise locations in an online work management system; 
a goals service, the goals service configured to enforce a data model requiring each milestone to be linked to the goal and requiring the at least one user account to be associated with each milestone [MOSHENEK], [0011] Task: A single piece of work to be completed with additional “identifiers”; [0052], tasks contain unalterable “restricted” fields, e.g., “task name, additional information, contact name and details, hyperlinks, and task identifiers such as the department, discipline, project phase, community level, and an indicator noting if the task is considered a milestone” and alterable “unrestricted” fields; [0058] Projects are groupings of tasks; [0084], logged user filter 214 allows users to filter their task list, to toggle between all tasks and tasks specifically for an individual user, e.g., “"my to do," milestones 215”; [0091], dashboard breaks down properties with tasks along several dimensions, e.g., “by the tasks assigned to different projects 905”;
Examiner Note: under the broadest reasonable interpretation consistent with the Specification, examiner construes “project” as [goals], “restricted field indicator noting if a task is considered a milestone” as [milestone] and “contact name and details” as [user];

[MOSHENEK], at [0054], teaches updating data fields of a task; but said prior art does not teach detecting a violation of a data model as claimed. 

[EVANS] teaches
wherein the goals service is further configured to detect that an operation violates the data model and trigger procedures to ensure an integrity of the data model is restored; [EVANS], [0010], present invention provides a compiler-enforced data model across distributed systems. This helps improve system stability and provides the ability to identify and fix violations of the data model contract in a more predictable and manageable manner; [0017], report and identify issues and their locations within the code base as necessary; [0032], use to identify the relevant portions of the Master Schema 1 for the purposes of generating or modifying source code;


Examiner Note: [MOSHENEK] and [EVANS], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [EVANS], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [EVANS], at least at above-cited portions, improves on said primary-reference by disclosing identify and fix violations of the data model.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [EVANS] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to “improved means to design and deliver structured client-server data."  [EVANS], [0005].

[CUNNINGHAM] teaches
a goals database, [CUNNINGHAM], [0031]-[0035], user management system 108 may comprise a personnel database product or system that keeps track of information, such as storing data related to the organization’s operations, e.g., production, sales, purchasing, expenses, etc.; the goals database configured to store each milestone, the association of the at least one user account each milestone, and [[the]] each goal to which [[the]] each milestone is subordinate. [CUNNINGHAM], [0086], update to indicate, e.g., that the task has been started, completed, delegated, or deferred; Additional fields may also be provided for storing other information, e.g., date of completion, “identifier of user to whom the task was delegated”, notes, etc.; [0101], step 614, “store the goal for later activation”; See also [0069], The new role may also be provided to role resolution engine 204, which resolves the role and stores the list of users in role cache 210

Examiner Note: [MOSHENEK] and [CUNNINGHAM], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [CUNNINGHAM], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [CUNNINGHAM], at least at above-cited portions, improves on said primary-reference by disclosing a storing additional information, e.g., update status of a task and “identifier of user to who a task is delated”.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [CUNNINGHAM] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to “directing business intelligence to the attention of individuals who need to know it and for helping those individuals decide how to respond to received business intelligence."  [CUNNINGHAM], [0006].

Claim 12 (Currently amended)
Instant claim rejected under the rationale applied to analogous limitations of claim [1]; specifically, the instant claim is rejected by the cited portions of the prior-art applied to the analogous functional limitations in the alternative embodiment.  [CUNNINGHAM], at [0135] teaches a “Computer program products incorporating various features of the present invention may be encoded on various computer -readable media for storage and/or transmission, such as magnetic disk or tape, optical storage media (compact disk, DVD), and the like”, i.e., non-transitory computer readable medium.

Claim 18 (Currently amended) 
Instant claim rejected under the rationale applied to analogous limitations of claim [1]; specifically, the instant claim is rejected by the cited portions of the prior-art applied to the analogous functional limitations in the alternative embodiment. 




Claims [2-6, 8-11, 13, 16, 17 and 19] rejected under 35 U.S.C. 103 as being unpatentable over [MOSHENEK] in view of [EVANS] and [CUNNINGHAM] as applied to claim 1, further in view of US 20150286620 A1 [TESLENKO].

Claim 2 (Currently amended)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The computer-implemented system of claim 1, 

[TESLENKO] teaches
wherein the goals service is configured to enforce the data model to a second goal the second goal being subordinate to the first goal, and the second goal being associated with a second milestone subordinate to the second goal. [TESLENKO], Fig. 5; 325 “Action A”; Fig. 5, 330 “Action C”; Fig. 5, 335; [0080], With reference to FIG. 4, each action 310 is a piece of data which describes any possible logical entity that can be planned, such as an activity, task, aim, goal, milestone, stage, state, control point, etc. The action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. Actions may also contain references to files, URLs, addresses, etc.; [0081] FIG. 5 shows the actions of FIG. 4 with causal relationships 335 defined between the actions 310. Each causal relationship 335 is a piece of data which describes a unidirectional tie between two actions 310 and defines the order in which these two actions are supposed to be executed; [0096], FIG. 17 depicts how this action plan can be organized into subsections. Following a set of predefined rules, the task list is divided into three subsections 540: Completed actions 520, Current actions 525, and Future actions 530; [0097], As presented in FIG. 21, when an action has a lower-level canvas associated with it, then its visualization may include a special colored status bar 640 which indicates the progress of completing actions on the lower level canvas; [0115], data model is used for a document with action plan that may be extended or modified with additional properties; See generally, [0079]-[0094]; [0181]-[0187];

Examiner Note: [MOSHENEK] and [TESLENKO], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [TESLENKO], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [TESLENKO], at least at above-cited portions, improves on said primary-reference by disclosing task hierarchy.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [TESLENKO] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to “permit groups of users to create, track, revise and collaborate on action plans while avoiding versioning problems."  [TESLENKO], [0006].

Claim 3 (Currently amended)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The computer-implemented system of claim 1, 

[TESLENKO] teaches
wherein the data model requires that the first goal be associated with at least one user account, [TESLENKO], Fig. 19; Fig. 22; [0043] FIG. 19 presents an example of a user's action plan with deadlines and assignees; [0098] With reference to FIG. 22, the Action plan itself may contain a list of associated users 660. These users may be real users or placeholders for a person. Each user or placeholder for a person may be assigned to an action as an executor of that action; [0165] VIII. If an action is assigned to a sub-level canvas then it has a group identifier set to the identifier of the higher-level action with type of Group to which this sub-level canvas is assigned.

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[CUNNINGHAM] teaches
 and the goals database is configured to store the at least one user account associated with the first goal. [CUNNINGHAM], [0086], update to indicate, e.g., that the task has been started, completed, delegated, or deferred; Additional fields may also be provided for storing other information, e.g., date of completion, “identifier of user to whom the task was delegated”, notes, etc.; [0101], step 614, “store the goal for later activation”; See also [0069], The new role may also be provided to role resolution engine 204, which resolves the role and stores the list of users in role cache 210

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein.  

Claim 4 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches
The computer-implemented system of claim 3, 

[TESLENKO] teaches
wherein the goals service is configured to send data to a client device identifying the at least one user account associated with the milestone, [TESLENKO], [0061] With reference to FIG. 1, a user typically interacts with embodiments of the present invention with a user device 100 which communicates with a server 200 via a computer network 150. The user device 100 can be, for example, a desktop computer, a laptop computer, a smartphone, a tablet, a sketchpad, etc., or a plurality of such devices, that allows the user to draw on a virtual canvas; See also [0009] The features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation; 

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[CUNNINGHAM] teaches
and the at least one user account associated with the first goal, to identify members of a team, the team including all accounts of the at least one user account responsible for achieving the first goal. [CUNNINGHAM], [0065]-[0067], strategy build can find/identify users having a particular characteristic, e.g., job title, location, role.  For example, if role object is created for “Product X” development team and John Doe is the head of the team, a role variable of “leader” can be defined and assigned the value of “John Doe.”

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein.  

Claim 5 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches
The computer-implemented system of claim 4, 

[CUNNINGHAM] teaches
comprising: 
a messaging service, the messaging service configured to receive from the goals service, the accounts of the team, and to send a communication to the team related to the first goal. [CUNNINGHAM], [0116], detection of triggering event evaluated by rules engine 106 instructs action engine 758 to generate a report (“Execute Action”); action engine 754 instructs distribution server 758 to perform appropriate distribution of report containing refreshed current data to one or more users 752.

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein.  

Claim 6 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches
The computer-implemented system of claim 4, 

[CUNNINGHAM] teaches
comprising: 
a content storage configured to store a first content item, the first content item being associated with the first goal; and [CUNNINGHAM], [0101], strategy builder may store a goal for later activation enabling tracking of said goal, e.g., “increase sales goal” to be used or re-used by “different sales divisions.”; Claim 54: store a goal including a target state of the business intelligence content… and a reference to the role definition; 
an access control list configured to store the accounts of the team in association with the first content item. [CUNNINGHAM], [0037], ISM server 102 can access user management system 108 to identify users having that role, access rules engine 106 to evaluate the rule, and access BI content server 104 to generate a report for the use; Claim 36: accessing a distribution list for a target role; 

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

[MOSHENEK] teaches
wherein the access control list is modified so that each account from the at least one user account associated with a milestone is no longer permitted access to the first content item. [MOSHENEK], [0019], restricting access to viewing and modifying said tasks for the users based on the users' community and user group as determined by said baselines; [0020], access may be changed based on changes to baselines

Claim 8 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches
The computer-implemented system of claim 6, 

[TESLENKO] teaches
wherein the at least one user account associated with [the] a first milestone includes a first user account and a second user account, [TESLENKO], Fig. 5; [0009], features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation. Once an action plan is created, that action plan can be edited and its status of execution tracked. Users can collaborate at the same time on creating and editing an action plan. The elements of an action plan (e.g., tasks, steps, actions, etc.) can be prioritized. Once established, action plans can be reused and shared with other users to facilitate future planning; [0080], With reference to FIG. 4, each action 310 is a piece of data which describes any possible logical entity that can be planned, such as an activity, task, aim, goal, milestone, stage, state, control point, etc. The action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. Actions may also contain references to files, URLs, addresses, etc.; whereby the first user account is assigned the owner of the first milestone and is the owner of the first content item, and the second user account is a collaborator on the first milestone [TESLENKO], Fig. 5; [0009], features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation. Once an action plan is created, that action plan can be edited and its status of execution tracked. Users can collaborate at the same time on creating and editing an action plan. The elements of an action plan (e.g., tasks, steps, actions, etc.) can be prioritized. Once established, action plans can be reused and shared with other users to facilitate future planning; [0080], With reference to FIG. 4, each action 310 is a piece of data which describes any possible logical entity that can be planned, such as an activity, task, aim, goal, milestone, stage, state, control point, etc. The action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. Actions may also contain references to files, URLs, addresses, etc;

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[CUNNINGHAM] teaches
the goals service being configured to provide roles with respect to the goal [CUNNINGHAM], [0086], update to indicate, e.g., that the task has been started, completed, delegated, or deferred; Additional fields may also be provided for storing other information, e.g., date of completion, “identifier of user to whom the task was delegated”, notes, etc.; [0101], step 614, “store the goal for later activation”; See also [0069], The new role may also be provided to role resolution engine 204, which resolves the role and stores the list of users in role cache 210; and store the roles in the access control list, and is given edit rights to the first content item. [CUNNINGHAM], [0010], information strategy repository is configured to store a role definition and a flow; [0027], dynamic role-based identification supports continuity of information strategies in the face of changing individual responsibilities. In one implementation, roles are defined using role objects, and relationships can be defined between roles (e.g., the "developer" role reports to the "development manager" role). In the context of an information strategy that includes a number of related flows and/or goals, roles and their relationships can be used to manage access control for particular flows and/or goals.

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 9 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches
The computer-implemented system of claim 8, 

[CUNNINGHAM] teaches
wherein the at least one user account associated with the first goal includes a third user account, the goals service being configured to assign the third user account as a team supervisor, [CUNNINGHAM], [0065] At step 402, the strategy builder initiates the role definition process, e.g., by selecting a "create role" command in a graphical user interface of strategy builder client 110 (FIG. 1). At step 404, the strategy builder enters general information for the new role objects. The general information typically includes a role name and may include additional information such as explanatory notes and values for zero or more role variables. Role variables may be defined by the strategy builder and used to contain any information about the role that the strategy builder wants to have available for customizing content delivery. For example, if a role object is created for a "Product X" development team and John Doe is the head of the team, a role variable of "leader" can be defined and assigned the value "John Doe."; and is given comment rights to the first content item.  [CUNNINGHAM], [0039], ability to modify information strategy data may be assigned in different degrees to different users. For example, all users may be authorized to create, edit, and/or delete a goal object or flow object directed to their own roles or themselves, while only certain users are allowed to create, edit, and/or delete goal objects or flow objects directed to someone else

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 10 (Currently amended) 
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The computer-implemented system of claim 4, 

[TESLENKO] teaches
comprising: a collaboration service configured to host a collaboration content item, the collaboration content item including a task list, and the first milestone being linked to the collaboration content item including the task list. [TESLENKO], Fig. 5; Fig. 9; [0008], visually create plans by drawing a diagram-like picture on a two-dimensional virtual canvas; [0009], features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation. Once an action plan is created, that action plan can be edited and its status of execution tracked. Users can collaborate at the same time on creating and editing an action plan. The elements of an action plan (e.g., tasks, steps, actions, etc.) can be prioritized. Once established, action plans can be reused and shared with other users to facilitate future planning; [0075], the client UI 120 can be used to provide an interface to an operator that includes a representation of a virtual canvas; rule sets may be translating rule sets, which permit the transformation of an action plan into a secondary form, such as a virtual canvas, a task list, a narrative, a webpage, a multimedia presentation; [0097], FIG. 19 illustrates how the actions in the plan can comprise additional information: deadlines 600 and executors 620; each action has a set of properties 605 which may be shown in a special section of user interface; Properties may include the name, executor 620, deadline 600, associated files 650, comments 625, the history log 630, date when action was created or changed 635. As presented in FIG. 21, when an action has a lower-level canvas associated with it, then its visualization may include a special colored status bar 640 which indicates the progress of completing actions on the lower level canvas.
Examiner Note: examiner construes an “action plan” comprising of “tasks”, “steps”, “actions” and deadlines 600” that users can “collaborate at the same time” as a collaboration content item, including a task list and at least one milestone.

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

Claim 11 (Currently amended)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The computer-implemented system of claim 1, 

[TESLENKO] teaches
comprising: a sharing service, the sharing service configured to create a shared namespace for [[the]] a first milestone, wherein the shared namespace is accessible to the at least one user account associated with the first milestone, when the at least one user account associated with the first milestone includes a first user account and a second user account, and to add a first content item associated with the first milestone to the shared namespace. [TESLENKO], Fig. 5; Fig. 9; [0008], visually create plans by drawing a diagram-like picture on a two-dimensional virtual canvas; [0075], the client UI 120 can be used to provide an interface to an operator that includes a representation of a virtual canvas; rule sets may be translating rule sets, which permit the transformation of an action plan into a secondary form, such as a virtual canvas, a task list, a narrative, a webpage, a multimedia presentation; [0009], features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation. Once an action plan is created, that action plan can be edited and its status of execution tracked. Users can collaborate at the same time on creating and editing an action plan. The elements of an action plan (e.g., tasks, steps, actions, etc.) can be prioritized. Once established, action plans can be reused and shared with other users to facilitate future planning; [0097], FIG. 19 illustrates how the actions in the plan can comprise additional information: deadlines 600 and executors 620; each action has a set of properties 605 which may be shown in a special section of user interface; Properties may include the name, executor 620, deadline 600, associated files 650, comments 625, the history log 630, date when action was created or changed 635. As presented in FIG. 21, when an action has a lower-level canvas associated with it, then its visualization may include a special colored status bar 640 which indicates the progress of completing actions on the lower level canvas.
Examiner Note: examiner construes an “action plan” including “tasklist” and “milestones” where of “users can collaborate at the same time on creating and editing an action plan” as a sharing service, the sharing service configured to create a shared namespace for the first milestone, wherein the shared namespace is accessible to the at least one user account associated with the milestone.

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 13 (Currently amended)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The non-transitory computer readable medium of claim 12, 

[TESLENKO] teaches
wherein the first milestone and a first goal are included in a chain of goals, the first goal being subordinate to a second goal, [TESLENKO], Fig. 5; [0029], action plan canvas with “causal relationship” established between actions; [0080], data element is a logical entity, e.g., activity, task, aim, goal, milestone, stage, state, control point, etc. Said action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data; [0081] actions with causal relationships 335 defined between the actions 310. Each causal relationship 335 is a piece of data which describes a unidirectional tie between two actions 310 and defines the order in which these two actions are supposed to be executed; [0096], See generally, [0079]-[0097]; [0181]-[0187]; at least one user account associated with the milestone is a first account, [TESLENKO], Fig. 5; [0009], features drawn on a virtual canvas can be translated through the application of various rule sets into an action plan and from an action plan into various secondary forms, such as a virtual canvas, a tasklist, a narrative, a webpage, or a multimedia presentation. Once an action plan is created, that action plan can be edited and its status of execution tracked. Users can collaborate at the same time on creating and editing an action plan. The elements of an action plan (e.g., tasks, steps, actions, etc.) can be prioritized. Once established, action plans can be reused and shared with other users to facilitate future planning; [0080], With reference to FIG. 4, each action 310 is a piece of data which describes any possible logical entity that can be planned, such as an activity, task, aim, goal, milestone, stage, state, control point, etc. The action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. Actions may also contain references to files, URLs, addresses, etc.; 
Examiner Note: examiner construes a series of actions, e.g., “Action A”, “Action B”, “Action C”, with a causal relationship 335 defined between the actions 310 described as a “unidirectional tie between two actions 310” as a chain of goals where the first goal is subordinate to the second goal. 

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[CUNNINGHAM] teaches
the first goal associated with a second user account, and the second goal associated with a third user account. [CUNNINGHAM], [0086], update to indicate, e.g., that the task has been started, completed, delegated, or deferred; Additional fields may also be provided for storing other information, e.g., date of completion, “identifier of user to whom the task was delegated”, notes, etc.; [0101], step 614, “store the goal for later activation”; See also [0069], The new role may also be provided to role resolution engine 204, which resolves the role and stores the list of users in role cache 210

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 16 (Original) 
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The non-transitory computer readable medium of claim 12, 

[TESLENKO] teaches
wherein the instructions are effective to: associate a content item with the first milestone; and [TESLENKO], Fig. 5; [0080], With reference to FIG. 4, each action 310 is a piece of data which describes any possible logical entity that can be planned, such as an activity, task, aim, goal, milestone, stage, state, control point, etc. The action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and various properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. Actions may also contain references to files, URLs, addresses, etc.; [0081] FIG. 5 shows the actions of FIG. 4 with causal relationships 335 defined between the actions 310. Each causal relationship 335 is a piece of data which describes a unidirectional tie between two actions 310 and defines the order in which these two actions are supposed to be executed; [0096], FIG. 17 depicts how this action plan can be organized into subsections. Following a set of predefined rules, the task list is divided into three subsections 540: Completed actions 520, Current actions 525, and Future actions 530; [0097], As presented in FIG. 21, when an action has a lower-level canvas associated with it, then its visualization may include a special colored status bar 640 which indicates the progress of completing actions on the lower level canvas; [0115], data model is used for a document with action plan that may be extended or modified with additional properties; See generally, [0079]-[0094]; [0181]-[0187]; 

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  
 
[CUNNINGHAM] teaches
automatically provide access rights to the at least a first account and any other account associated with the first milestone. [CUNNINGHAM], [0037], ISM server 102 can access user management system 108 to identify users having that role, access rules engine 106 to evaluate the rule, and access BI content server 104 to generate a report for the use ; Claim 36: accessing a distribution list for a target role

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 17 (Currently amended)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches 
The non-transitory computer readable medium of claim 16, 

[CUNNINGHAM] teaches
wherein the instructions are effective to: 
determine that the first account is no longer associated with the first milestone; [CUNNINGHAM], [0046], as long as each role ultimately resolves to at least one user. In some embodiments, roles that resolve to no users may be allowed; in other embodiments, role resolution engine 204 is programmed to send an alert message (e.g., to strategy builders) when a role fails to resolve; [0048], role resolution engine 204 generates an error message or warning during an update in the event that a role fails to resolve to any users; 
and prompt any other account associated with the first milestone, or an account associated with the goal to which the first milestone is subordinate to designate a new account to be associated with the first milestone. [CUNNINGHAM], [0026] A goal object may specify the users in a certain role who are responsible for accomplishing the goal (e.g., the production team), a quantitative or qualitative target to be met, and a deadline for meeting the target. Some goal objects may also include checkpoints (intermediate milestones to be achieved at certain dates between the starting and ending dates). Once defined, goal object data is sent to the users responsible for achieving the goal, and an interface is provided for these users (and their supervisors) to monitor their progress toward the goal. In some embodiments, the goals assigned to a user in a particular role may be used in determining which content to send to that user; [0092] Some embodiments of the present invention also enable users to define goals for themselves and/or other users (e.g., their subordinates). Goal objects 308 are somewhat similar to the flow objects 306 described above but include additional scheduling and monitoring features. In general, defining a goal includes identifying users (e.g., users in a certain role) who are responsible for accomplishing the goal, defining a target state of affairs (e.g., "increase sales by 50%" or "complete performance reviews"), and setting a deadline for reaching the target. Checkpoints (intermediate milestones) can also be established. For example, if the goal is to increase sales by 50% over the next six months, monthly checkpoints could be established.

Motivation to combine [CUNNINGHAM] with [MOSHENEK] equates to rationale above and incorporated herein. 

Claim 19 (Currently amended) 
Instant claim rejected under the rationale applied to analogous limitations of claim 13.



Claim [7] rejected under 35 U.S.C. 103 as being unpatentable over [MOSHENEK] in view of [EVANS], [CUNNINGHAM] as applied to Claim [1], further in view of US 20160011744 B2 [ROMAN].

Claim 7 (Currently amended)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The computer-implemented system of claim [[6]] 1, 

[ROMAN] teaches
wherein 
the goals service being configured to enforce the data model to trigger the procedures to ensure the integrity of the data model when a user account is disassociated with a milestone by: [ROMAN], [0014], task monitor 124 is a software component that monitors the progress of each task assigned to a user (e.g., employee, contractor, subcontractor, client, etc.) of the server system 122; [0044], task monitor 124 monitors the progress of milestone completion for each assigned task by processing user location events, predicted user arrival events, and milestone completion events in the event log 102 in order to maintain the current completion state of each milestone and the current state (e.g., completed, on track, ahead, behind, delinquent or inactive) of each task assigned to a user;
when no other user account is associated with the milestone, prompting user accounts associated with a goal superordinate to the milestone to assign a replacement user account to be associated with the milestone; and [ROMAN], [0004], assigning a second task to a second user; wherein the second task is associated with a milestone; [0072], Software Development task assigned to the user (Task.user) which can be obtained from the user database 108; ReassignTask function is defined by the system 122 and reassigns the task from the assigned user to a new user
when one or more other user accounts are associated with the milestone, assigning the milestone to one of the one or more user accounts. [ROMAN], [0025], communication monitor 114 can identify such milestones in the task database 106 and find corresponding users from the user database 108 that have been assigned those tasks

Examiner Note: [MOSHENEK] and [ROMAN], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [ROMAN], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [ROMAN], at least at above-cited portions, improves on said primary-reference by disclosing data model integrity procedures.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [ROMAN] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to “Inbound and output communications to/from users can be dynamically routed to additional users based on tasks and/or task milestones."  [ROMAN], [0007].


Claims [14 and 15] rejected under 35 U.S.C. 103 as being unpatentable over [MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] as applied to Claim [13], further in view of US 20020087450 B1 [REDDY].

Claim 14 (Original) 
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches 
The non-transitory computer readable medium of claim 13, 

[TESLENKO] teaches 
wherein the first goal being represented as a first graphically representable item, and [0083] Action plans 305 are presented by a client UI 120 as a two-dimensional space 315 (e.g., a canvas) with actions 310 graphically placed by a user 40 on the space 315.

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[REDDY] teaches 
wherein the instructions are effective to: receive a selection of the first graphically representable item, and receive an instruction in connection with the selection of the first graphically representable item to send a message to user accounts associated with the first goal and subordinate milestones. [REDDY], [0125]-[0126], Detailed Match report generated by a user (investor) may be dynamically generated upon request, reflecting a current profile; Some entrepreneur information in the report may be cloaked; If the investor is interested in contacting the entrepreneur, the investor simply " clicks" a graphically displayed icon or button with a pointing device, such as a mouse, to send generic e-mail to the entrepreneur.

Examiner Note: [MOSHENEK] and [REDDY], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [REDDY], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [REDDY], at least at above-cited portions, improves on said primary-reference by disclosing messaging users associated with a task based on interaction with a graphical icon or button.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [REDDY] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to ““enable venture financing by bringing together investors and entrepreneurs in an electronic environment, who otherwise may not meet or have access to one another."  [REDDY], [0001].

Claim 15 (Original)
[MOSHENEK] in view of [EVANS], [CUNNINGHAM] and [TESLENKO] teaches 
The non-transitory computer readable medium of claim 13, 

[TESLENKO] teaches 
wherein the second goal being represented as a second graphically representable item, and [TESLENKO], Fig. 5, 330, “Action C”;

Motivation to combine [TESLENKO] with [MOSHENEK] equates to rationale above and incorporated herein.  

[REDDY] teaches 
wherein the instructions are effective to: receive a selection of the second graphically representable item, and receive an instruction in connection with the selection of the second graphically representable item to send a message to user accounts associated with the second goal and subordinate goals and milestones. [REDDY], [0125]-[0126], Detailed Match report generated by a user (investor) may be dynamically generated upon request, reflecting a current profile; Some entrepreneur information in the report may be cloaked; If the investor is interested in contacting the entrepreneur, the investor simply " clicks" a graphically displayed icon or button with a pointing device, such as a mouse, to send generic e-mail to the entrepreneur.

Motivation to combine [MOSHENEK] with [REDDY] equates to rationale above and incorporated herein. 


Claim [20] rejected under 35 U.S.C. 103 as being unpatentable over [MOSHENEK] in view of [EVANS] and [CUNNINGHAM] as applied to Claim [18], further in view of US 20150286620 A1 [TESLENKO].and US 20020087450 B1 [REDDY].

Claim 20 (Original)
[MOSHENEK] in view of [EVANS] and [CUNNINGHAM] teaches 
The method of claim 18, 

[TESLENKO] teaches
wherein the first goal being represented as a first graphically representable item, the method comprising: receiving a selection of the first graphically representable item; and [TESLENKO], [0015], a rule translating the action plan into a multimedia presentation; translating the at least one action into at least a portion of the multimedia presentation in accord with the rule, e.g., definition of “of graphics, animation, sound, melody, scene, scenario, timing, dynamics, synchronization, or another aspect of multimedia content”; [0056], An action may have a title, description, type, status, state, coordinates, action group identifier, textual or graphical notes, and other properties including dates, deadlines, locations, durations, numbers, amounts, assigned people and any other data. An action may also include references to files, URLs, and other addresses; 

Examiner Note: [MOSHENEK] and [TESLENKO], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [TESLENKO], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [TESLENKO], at least at above-cited portions, improves on said primary-reference by disclosing task hierarchy.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [TESLENKO] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to “permit groups of users to create, track, revise and collaborate on action plans while avoiding versioning problems."  [TESLENKO], [0006].

[REDDY] teaches
receiving an instruction in connection with the selection of the first graphically representable item to send a message to user accounts associated with the first goal and subordinate milestones. [REDDY], [0125]-[0126], Detailed Match report generated by a user (investor) may be dynamically generated upon request, reflecting a current profile; Some entrepreneur information in the report may be cloaked; If the investor is interested in contacting the entrepreneur, the investor simply " clicks" a graphically displayed icon or button with a pointing device, such as a mouse, to send generic e-mail to the entrepreneur.

Examiner Note: [MOSHENEK] and [REDDY], references applied in the obviousness rejection above, direct generally to field of data processing.  [MOSHENEK], Abstract; [REDDY], Abstract.  Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[MOSHENEK], at Abstract, discloses improved project management for creating and managing a task list; however, primary-reference does not teach the above-cited steps as recited.  [REDDY], at least at above-cited portions, improves on said primary-reference by disclosing messaging users associated with a task based on interaction with a graphical icon or button.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [MOSHENEK] to have included the techniques of [REDDY] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order for/to ““enable venture financing by bringing together investors and entrepreneurs in an electronic environment, who otherwise may not meet or have access to one another."  [REDDY], [0001].

Notice of References Cited
The references cited in the form PTO-892 were not applied under relevant sections of §102 or §103 in the above Office action, however they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office action in order to expedite prosecution of the instant application, inter alia:
Miu et al., Pub No.: US 8224472 A1, [hereinafter MALUF], Abstract, A system for managing a project that includes multiple tasks and a plurality of workers. Input information includes characterizations based upon a human model, a team model and a product model. Periodic reports, such as one or more of a monthly report, a task plan report, a schedule report, a budget report and a risk management report, are generated and made available for display or further analysis or collection into a customized report template. An extensible database allows searching for information based upon context and upon content. Seven different types of project risks are addressed, including non-availability of required skill mix of workers. The system can be configured to exchange data and results with corresponding portions of similar project analyses, and to provide user-specific access to specified information.

Examiner Note: The prior art listed in the PTO-892 form included with this Office Action disclose methods, systems, and apparatus similar to those claimed and recited in the specification. The Examiner has cited these references to evidence the level and/or knowledge of one of ordinary skill in the art at the time the invention was made, to provide support for universal facts and the technical reasoning for the rejections made in this Office Action including the Examiner's broadest reasonable interpretation of the claims as required by MPEP 2111 and to evidence the plain meaning of any terms not defined in the specification that are interpreted by the Examiner in accordance with MPEP §  2111.01. Applicant should consider these additional references cited supra when preparing a response.


Correspondence Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications for this application should be directed to the examiner Venay Puri whose telephone number is (571) 270–7213.  The examiner can normally be reached between Monday-Friday, 12 PM to 6 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Patricia Munson can be reached at (571) 270-5396.  This application is assigned fax phone number (571) 272-8103

Examiner Note: communications via internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement.  35 U.S.C. § 122.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-202-1000.

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, VA 22313-1450

Respectfully submitted,

/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624